As filed with the Securities and Exchange Commission on September 15, 2011. Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 UNI-PIXEL, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 75-2926437 (I.R.S. Employer Identification No.) 8708 Technology Forest Place, Suite 100, The Woodlands, Texas 77381 (Address, including zip code, of principal executive offices) Uni-Pixel, Inc. 2011 Stock Incentive Plan (Full title of the plan) Reed Killion Chief Executive Officer Uni-Pixel, Inc. 8707 Technology Forest Place Suite 100 The Woodlands, Texas 77381 (281) 825-4500 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Dorothy Vinsky Richardson & Patel, L.L.P. Murdock Plaza 10900 Wilshire Boulevard, Suite 500 Los Angeles, California 90024 CALCULATION OF REGISTRATION FEE Title of securities to be registered Amount to be registered(1) Proposed maximum offering price per share Proposed maximum aggregate offering price Amount of registration fee Common Stock ($.001 par value per share) $ $ $ 2011 Stock Incentive Plan $ $ $ Total $ Upon a stock split, stock dividend or similar transaction in the future and during the effectiveness of this Registration Statement involving Common Stock of the Company, the number of securities registered shall be automatically increased to cover the additional securities in accordance with Rule 416(a) under the Securities Act of 1933. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(h) under the Securities Act of 1933, based upon the price at which currently outstanding options are exercisable. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(c) and (h) under the Securities Act of 1933, based on the average of the bid and asked price per share of the Common Stock on the NASDAQ on September 8, 2011. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS Information required by Part I of Form S-8 to be contained in the applicable prospectus is omitted from this Registration Statement in accordance with Rule 428 under the Securities Act of 1933, as amended. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents by Reference. The following documents, which have been filed by Uni-Pixel, Inc. (the “Company” or the “Registrant”) with the Securities and Exchange Commission (the “Commission”), are incorporated herein by reference: (a)The Company’s latest annual report on Form 10-K for the fiscal year ended December 31, 2010 filed with the Commission on March 10, 2011; (b)All other reports filed by the Company with the Commission pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”) since the end of the fiscal year covered by the annual report referred to in (a); (c)The description of the Common Stock of the Company included in its Registration Statement on Form 8-A/A filed with the Commission on December 9, 2010 pursuant to Section 12(b) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), including any amendment or report filed for the purpose of updating such description; All documents filed by the Company with the Commission pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Exchange Act subsequent to the date of this Registration Statement and prior to the filing of a post-effective amendment hereto that indicates that all securities offered have been sold or that deregisters all securities then remaining unsold shall, except to the extent otherwise provided by Regulation S-K or any other rule promulgated by the Commission, be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents; provided, that documents or information deemed to have been furnished and not filed in accordance with the rules of the Commission shall not be deemed incorporated by reference into this Registration Statement.Any statements contained in a document incorporated or deemed to be incorporated by reference shall be deemed to be modified or superseded to the extent that a statement contained herein or in any other document subsequently filed or incorporated by reference herein modifies or supersedes such statement. Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this Registration Statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. Item 6.Indemnification of Directors and Officers. We have authority under the Delaware General Corporation Law to indemnify and advance expenses to our directors, officers, employees and agents to the extent provided for in such statute. Such indemnification and advancement of expenses may be continued even if a person ceases to serve as a director, officer, employee or agent of the Company and may inure to such person’s heirs, executors or administrators. Set forth below is a discussion of Delaware law regarding indemnification which we believe discloses the material aspects of such law on this subject. Delaware law provides, in part, that a corporation may indemnify a director, officer or other person who was, is or is threatened to be made a party to a proceeding because such person is or was a director, officer, employee or agent of the corporation, or any other enterprise if he is or was serving such enterprise at the request of the corporation. A corporation may indemnify such person against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred in connection with a proceeding, if such person acted in good faith and in a manner he reasonably believed to be in, or not opposed to, the best interests of the corporation, and, with respect to any criminal action or proceeding, if he had no reasonable cause to believe his conduct was unlawful. If the person is found liable to the corporation, no indemnification shall be made unless and only to the extent that the court determines that such person is fairly and reasonably entitled to indemnity for expenses as the court deems proper. Delaware law also provides for mandatory indemnification by a corporation, including indemnification for expenses (including attorneys’ fees) actually and reasonably incurred by a director or officer of the corporation, in the event that such person is successful on the merits or in defense of a proceeding or matter. Our certificate of incorporation and bylaws provide that we will indemnify, to the fullest extent and in the manner then permitted under the laws of the State of Delaware and any other applicable laws, any person made or threatened to be made a party to an action, suit or proceeding, whether civil, criminal, administrative, or investigative, by reason of the fact that he is or was a director, officer, incorporator, employee or agent of the Company or served any other enterprise as a director or officer at the request of the Company. Item 7.Exemption From Registration Claimed. Not applicable. Item 8.Exhibits. 5 Opinion of Richardson & Patel, L.L.P. 23.1Consent of PMB Helin Donovan, LLP. 23.2 Consent of Richardson & Patel, L.L.P. (included in Exhibit 5). 99 Uni-Pixel, Inc. 2011 Stock Incentive Plan Item 9. Undertakings. (a)The undersigned Registrant hereby undertakes: To file, during any period in which offers or sales are being made and to the extent required by the Securities Act of 1933 and the rules and regulations promulgated thereunder, a post-effective amendment to this registration statement: (i) To include any prospectus required by section 10(a)(3) of the Securities Act of 1933; (ii) To reflect in the prospectus any facts or events arising after the effective date of this registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in this registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the SEC pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; (iii) To include any material information with respect to the plan of distribution not previously disclosed in this registration statement or any material change to such information in this registration statement; Provided, however, that paragraphs (a)(1)(i) and (a)(1)(ii) do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in periodic reports filed with or furnished to the Commission by the Registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in this registration statement. That, for the purpose of determining any liability under the Securities Act of 1933, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. (b)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the registrant’s annual report pursuant to section 13(a) or section 15(d) of the Exchange Act (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to section 15(d) of the Exchange Act) that is incorporated by reference in the registration statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (c)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act of 1933 and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceedings) is asserted by such director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question of whether such indemnification by it is against public policy as expressed in the Securities Act of 1933 and will be governed by the final adjudication of such issue. SIGNATURES The Registrant.Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of The Woodlands, State of Texas, on September 15, 2011. UNI-PIXEL, INC. By: /s/ Reed J. Killion Reed J. Killion President, Chief Executive Officer and Principal Executive Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS that each person whose signature appears below constitutes and appoints Reed J. Killion, his true and lawful attorney-in-fact and agent, with full power of substitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same with all exhibits thereto, and other documents in connection therewith, with the Securities and Exchange Commission, granting unto such attorney-in-fact and agent full power and authority to do and perform each and every act and thing requisite and ratifying and confirming all that such attorney-in-fact and agent or his substitute or substitutes may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Reed J. Killion President, Chief Executive Officer, Principal Executive Officer, and Director September 15, 2011 Reed J. Killion /s/ Jeffrey W. Tomz Chief Financial Officer and Principal Financial Officer and Principal Accounting Officer September 15, 2011 Jeffrey W. Tomz /s/ Bernard T. Marren Chairman of the Board and Director September 15, 2011 Bernard T. Marren /s/ Carl Yankowski Director September 15, 2011 Carl Yankowski /s/ Bruce Berkoff Director September 15, 2011 Bruce Berkoff /s/ Ross Young Director September 15, 2011 Ross Young /s/ Anthony LeVecchio Director September 15, 2011 Anthony LeVecchio /s/ Wayne Patterson Director September 15, 2011 Wayne Patterson INDEX TO EXHIBITS Exhibit No.Exhibit Description 5*Opinion of Richardson & Patel, L.L.P. 23.1* Consent of PMB Helin Donovan, LLP. 23.2* Consent of Richardson & Patel, L.L.P. (included in Exhibit 5). 99* Uni-Pixel, Inc. 2011 Stock Incentive Plan *Filed herewith.
